          Case: 1:20-cv-02534 Document #: 9 Filed: 06/23/20 Page 1 of 1 PageID #:71




                                   UNITED STATES DISTRICT COURT
                                       Northern District of Illinois
                                       219 South Dearborn Street
                                         Chicago, Illinois 60604

Thomas G. Bruton                                                                     312-435-5670
Clerk



                                                6/23/20


Re: Fischer v. Monsanto Company

USDC Case Number: 20cv2534

MDL Number: 2741


Dear Clerk:

Enclosed is the certified record that is being transferred to your court pursuant to an order entered
by the MDL Judicial Panel on 6/22/2020:

      x    Was electronically transmitted to: Northern District of California


Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                          Sincerely.
                                                          Thomas G. Bruton, Clerk

                                                          By:    /s/ A. Ellis
                                                                 Deputy Clerk

Enclosures

New Case No. ____________________________                              Date _____________________


cc:        Non-ECF Attorneys and Pro se Parties




Rev. 11/10/2016
